Buchanan, Y. C.
Complainant’s bill is for interpretation of the will of his testator and determination of the right of several claimants.
The will gives the income to the widow for life, and so much of the principal as she might need, with certain legacies payable after her death and the power to dispose of the balance thereof by will. This was not exercised. The balance, therefore, goes, not to the widow’s legal representatives, but by intestacy to the representatives of testator.
The will directed the real estate to be converted into cash if and when the widow so desired. This was done. From and after such conversion the land was converted into' per sonalty, ihe proceeds of the sale. The balance passing by intestacy as above mentioned, goes therefore to testator’s next of kin, instead of his heirs-at-law.
A question was sought to be raised at the hearing as to a payment of $430 made by complainant to the widow. This, however, is res judicata, under the decree of the orphans court allowing and confirming the account, and is not open to collateral attack in this proceeding.
Allowances of $300 to complainant’s counsel and $100 to each of the three counsel for appearing defendants will be made, to be paid out of the fund, together with the costs of all parties. •